TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 22, 2013



                                      NO. 03-12-00114-CV


                                  Clifford Zeifman, Appellant

                                                 v.

              Sheryl Diane Michels, Karl E. Hays, and John Barrett, Appellees




           APPEAL FROM 353RD DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                AFFIRMED -- OPINION BY JUSTICE PEMBERTON




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the district court’s

judgment: IT IS THEREFORE considered, adjudged and ordered that the judgment of the

district court is in all things affirmed. It is FURTHER ordered that the appellant pay all costs

relating to this appeal, both in this Court and the court below; and that this decision be certified

below for observance.